Mr. Justice Culbertson delivered the opinion of the court. This is an appeal by defendant appellant, Georgia Frances Kent (hereinafter called defendant), from a decree of the city court of East St. Louis, Illinois, awarding custody of a child to the father, who is the plaintiff appellee in this proceeding (hereinafter called plaintiff). The record in this case shows that the plaintiff and defendant were divorced in the city court of East St. Louis, Illinois, on the 9th day of November, 1935, the decree being given to Kenneth W. Kent on the grounds of desertion, and by the terms of said decree the sole care, custody and education of their minor child, William Kenneth Kent, was awarded to Amy Dietzel, mother of the defendant herein, and there was included in said decree, a provision providing that the plaintiff should pay the sum of $2.50 per week for the support of said minor child until said child reached its majority, or until the further order of the court. On the 27th day of September, 1941, the plaintiff herein filed a petition in the city court of East St. Louis, Illinois, to modify the decree entered on November 9, 1935 and, among other things set forth in said petition, the plaintiff herein alleged that he had paid the support money provided for in said decree, each week, with the exception of a short period when he was unemployed, and that while he was unemployed he reported said fact to the court. Plaintiff further alleged that since said divorce and during the time that the custody of said child was awarded to Amy Dietzel, said child was for a long period of time placed in an orphanage, and during the past two years, had been in the custody of Arthur and Euth Kremmel, residents of St. Clair county, who are strangers to this suit and who are of no kin to the said minor child, and that said custody of the child was given to the said Arthur and Euth Kremmel by the said Amy Dietzel. Plaintiff further alleged that since said decree of divorce he has remarried and has established a home, and his family now consists of himself, his wife, and a child, and that it works a great hardship upon him to maintain the said William Kenneth Kent in the home of strangers; that he and his present wife are willing, ready, and anxious to have the custody of the said minor child return to plaintiff where he can be brought up by his natural parent and given the advantage of a normal home life, and that it is fit and proper and for the best interests of said child that the custody of said child be awarded to the plaintiff herein. Plaintiff prayed the court to enter an order amending the decree and awarding the sole care, custody and education of the minor child, William Kenneth Kent/ to the plaintiff herein. A hearing on this petition to modify the decree was had on the 10th day of October, 1941, at that time it was stipulated that notice was given to the defendant, Georgia Frances Kent, of the hearing on said motion, and she was present in open court at the time of said hearing, and represented by counsel. There was also presént in open court on the hearing of this petition, in addition to the plaintiff and defendant herein, the present wife of the plaintiff herein, Mrs. Arthur Kremmel, and Mrs. Amy Dietzel. From the evidence of the plaintiff herein, it appears that William Kenneth Kent is now seven years of age. Plaintiff testified that a short time after the decree was entered in this case, the said William Kenneth Kent was placed in an orphanage and remained there for about two years, when the defendant herein took said child from the orphanage and kept him for a time, that the said child is now living with Mr. and Mrs. Arthur Kremmel, and has been with them for about two years. Plaintiff testified that he never at any time gave his permission that the custody of the child be given to Mr. and Mrs. Kremmel, but that during all the time while he was employed and while the child was residing with the Kremmels he made the payments to the clerk of the court, as was provided for for the support of said child. Plaintiff testified that he has remarried on February 6, 1937, and that he now has a 17-months-old daughter by his second wife, and that they reside in a two-room house. Plaintiff testified that he was able and anxious to have his son reside with him. On cross-examination, plaintiff stated that around Easter time (before the filing of this petition), his second wife thought it would be possible for him to go to see his son and he did so and brought the boy to his home over the week end, and when it was time to return him to the Kremmel home, the boy cried and wanted to stay with him and asked his stepmother “if she wouldn’t ask if there was some way if he couldn’t come home.” Plaintiff testified concerning his affection for the boy, and gave expression to his desire to have the child come and make his home with him. It appears from the evidence that plaintiff is employed at the National Stock Yards and makes $29 a week. Plaintiff when asked the following question: “ Q. Can you now tell the Court what reason — good reason— there could be for taking this boy from the good home you admit he is living in, to your two-room home, as you already have one child to support; can you tell the Court any reason why that should be done1?” made the following answer: “A. Sure. Because he is my child and I love Mm.” Buth Kent, the present wife of the plaintiff herein, when called as a witness, testified to her affection for this stepson and stated that she was willing that this child of her husband come back into her home, and stated that she would give the child the same care and love and affection as if it were her own child. Mrs. Arthur Kremmel, called as a witness on behalf of the defendant, testified that the Kent boy resided at her home and that he had been there for about two and a half years; and that she had become very much attached to Mm. From her testimony it appears the boy is attending school, and also is receiving religious education. She testified that Mrs. Dietzel had arranged for her to take the child and that she had consulted an attorney about instituting a suit to adopt this child, and that it was her opinion that if the court left the child in the custody of Mrs. Dietzel, she intended to turn it over to her, and permit her to adopt it. It further appears from the evidence that Mrs. Kremmel not only had the consent of Mrs. Dietzel to adopt the child, but that she also had the consent of the mother of the child. Mrs. Amy Dietzel, the maternal grandmother of the child testified concerning the home of Buth and Arthur Kremmel, and from her evidence, and all the evidence in this record, it appears that the Kremmels are people of good standing and maintain a good home. This witness gave expression to the opinion that the best interests of the boy would not be served by turning, him over to Ms father. Georgia Frances Kent, the mother of the boy, testified among other things, that it was her belief that it would not be to the best interests of the child to turn him over to Ms father, and that she felt it would be for the child’s best interests for him to remain with the Kremmels. This witness, while expressing some desire (in her testimony), for the custody of the child, stated that if the Kremmels wanted to adopt the child, she was willing that they should do so. On the 24th day of October, 1941, a modified decree was filed in this cause, which said modified decree is as follows: “State oe Illinois} County oe St. Clair) s In the City Court of East St. Louis, Illinois Kenneth Kent Plaintiff —vs— Georgia Frances Kent Defendant In Chancery No. 4473 Modified Decree This matter coming on to be heard on the petition of Kenneth Kent, plaintiff, for modification of decree, and it appearing to the Court that all parties are in Court with respective counsel, Wendell J. Phillips, for Kenneth Kent, plaintiff and petitioner herein, and Harold J. Bandy, for Georgia Frances Kent, defendant, and Amy Dietzel, respondents herein; and the Court having heard the testimony of witnesses and arguments of counsel, and having jurisdiction and being fully advised; It is therefore ordered, adjudged and decreed that the decree for divorce heretofore entered on, to-wit; November 9, A.D. 1935, with respect to the care, custody and education of William Kenneth Kent, minor child be modified, and that the sole care, custody, and education of the said minor child formerly awarded to Amy Dietzel, mother of Georgia Frances Kent, defendant, in said decree, be and is hereby awarded to Kenneth Kent, father of said minor child. It is further ordered, adjudged and decreed that Kenneth Kent be and he is hereby relieved from making fur-tier payments to Amy Dietzel, grandmother of said minor child for the care, custody and education of said child, said payments to stop on the 10th day of October, 1941. It is further ordered, adjudged and decreed that the child be delivered by the respondents or their agent to the petitioner herein, or his agent, within five (5) days from the filing of this decree and until further order of this Court. It is further ordered, adjudged and decreed that Georgia Frances Kent, mother of said minor child, and Amy Dietzel, grandmother of said minor child, may have the right to visit the said minor child at any reasonable time. The foregoing supplemental decree approved by me this 24th day of October, 1941. Kalph Cook Judge Filed City Court East St. Louis, Ill. Oct. 24,1941 J. T. Desmond, Clerk.” In determining the question of the custody of children where the parents have been divorced, it is uniformly held that the primary question for consideration is what is for the best interests of the child (People v. Schaedel, 340 Ill. 560, 563; Mahon v. People ex rel. Robertson, 218 Ill. 171; Umlauf v. Umlauf, 128 Ill. 378; Hewitt v. Long, 76 Ill. 399). It is urged on this appeal that the court erred in awarding the custody of this boy to his father for the reason that the parties with whom the boy was living could do more for the boy in a financial way than his father could. We have never known of any court adopting this line of reasoning and we decline to do so. It is further urged that this father should not have the custody of his son for the reason that his interest in the boy is of recent origin and that the record does not disclose fatherly conduct toward this boy by the father on all occasions. We believe that the present manifestation of interest in this boy on the part of his father should be encouraged and not discouraged. We prefer to determine this father’s right to the custody of his son by his present conduct and not by his past conduct. We decline to say the father of this boy has been guilty of lack of interest or of conduct so unbecoming of a father as to forfeit his right to his son’s custody. The trial court heard the evidence in connection with the petition to modify this decree, and a wide latitude is properly given to a court to exercise its sound discretion in matters of this character, and we would not be at liberty to disturb the finding of the trial court, unless we were able to say that proper and sufficient evidence had not been produced to warrant the modifying of the decree in this cause. This case was tried before the court, without a jury, and as a court of review, we will not substitute our findings of fact for the findings of fact of the trial court, unless the judgment is clearly against the manifest weight of the evidence (Chamblin v. New York Life Ins. Co., 292 Ill. App. 532); and as a reviewing court, we will accept the findings of the chancellor upon questions of fact, based upon the statements of witnesses whom he saw and heard testify, unless such findings are clearly and palpably erroneous (Kinnah v. Kinnah, 184 Ill. 284; Mousette v. Monarch Life Ins. Co., 309 Ill. App. 224). We find that the action of the court in modifying the decree, is not against the manifest weight of the evidence, and that his findings are not clearly and palpably erroneous, but that such action, in modifying the decree, is in harmony with the weight of the evidence' and not in any way erroneous. The action of the trial court in modifying the decree, being correct and proper, is hereby affirmed. Affirmed.